Case 6:18-ap-06000       Doc 16      Filed 03/29/19 Entered 03/29/19 14:48:54         Desc Main
                                     Document     Page 1 of 4




                                                                              Dated: March 29th, 2019
                        UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT PARKERSBURG

  IN RE:                                         CASE NO. 6:18-bk-60090

  LISA DAWN CURTISS,                             CHAPTER 7

                 Debtor.                         JUDGE FRANK W. VOLK
  LISA DAWN CURTISS,                             ADVERSARY PROCEEDING NO.
                                                 6:18-ap-06000
                        Plaintiff,
  v.

  CREDIT ACCEPTANCE CORPORATION
  and ADP, LLC,

                        Defendants.


                         MEMORANDUM OPINION AND ORDER
                           DENYING MOTION TO DISMISS

               Pending is Defendant Credit Acceptance Corporation’s Motion to Dismiss

Adversary Proceeding, filed December 31, 2018 [Dckt. 9]. Plaintiff Lisa Dawn Curtiss filed her

Response on January 31, 2019 [Dckt. 14]. Credit Acceptance Corporation filed its Reply on

February 6, 2019 [Dckt. 15]. This matter is ready for adjudication.


                                                I.


               On October 1, 2018, Plaintiff Lisa Curtiss initiated this proceeding with a

Complaint alleging Credit Acceptance Corporation (“CAC”) violated the automatic stay. She

asserted the violation resulted from two wage garnishment payments CAC permitted after Ms.

Curtiss filed her bankruptcy petition on June 26, 2018. On June 29, 2018, Ms. Curtiss’ wages were
Case 6:18-ap-06000         Doc 16       Filed 03/29/19 Entered 03/29/19 14:48:54            Desc Main
                                        Document     Page 2 of 4


garnished by CAC in the amount of $296.67. On July 13, 2018, Ms. Curtiss’ wages were again

garnished in the amount of $284.36.

                CAC filed its Motion to Dismiss contending it did not intentionally violate the

automatic stay with regard to the June 26, 2018, garnishment inasmuch as it had not yet received

notice of the petition filing. CAC further states that the garnished funds from July 13, 2018, were

promptly restored.

                In her Response, Ms. Curtiss supplied a letter dated July 5, 2018, from her lawyer

to CAC, sent by facsimile and regular mail advising CAC of the petition filing and requesting

restoration of the June 26, 2018, garnishment. Ms. Curtiss seeks to conduct discovery respecting

receipt of the July 5, 2018, letter.1

                In its Reply, CAC reiterates that no garnishment occurred beyond July 13, 2018,

and that neither garnishment arose from an intentional stay violation.


                                                  II.


                Rule 8(a)(2) requires that a pleader provide “a short and plain statement of the claim

showing . . . entitle[ment] to relief.” Fed. R. Civ. P. 8(a)(2); Erickson v. Pardus, 127 S. Ct. 2197,

2200 (2007). Rule 12(b)(6) correspondingly permits a defendant to challenge a complaint when

it “fail[s] to state a claim upon which relief can be granted . . . .” Fed. R. Civ. P. 12(b)(6).



        1
          A court adjudicating the viability of a complaint under Federal Rule of Civil Procedure
12(b)(6) “may not consider any documents that are outside of the complaint, or not expressly
incorporated therein . . . .” Clatterbuck v. City of Charlottesville, 708 F.3d 549, 557 (4th Cir. 2013).
A court may, however, review and consider documents that are “explicitly incorporated into the
complaint by reference and those attached to the complaint as exhibits.” Goines v. Valley
Community Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016). The July 5, 2018, letter is referenced in,
and attached to, Ms. Curtiss’ complaint. (Compl. Ex. B).

                                                   2
Case 6:18-ap-06000        Doc 16     Filed 03/29/19 Entered 03/29/19 14:48:54                Desc Main
                                     Document     Page 3 of 4


                The required “short and plain statement” must provide “‘fair notice of what the . . .

claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957), overruled on other grounds, Twombly,

550 U.S. at 562-63); McCleary-Evans v. Maryland Dep't of Transp., State Highway Admin., 780

F.3d 582, 585 (4th Cir. 2015). Additionally, the showing of an “entitlement to relief” amounts to

“more than labels and conclusions . . . .” Twombly, 550 U.S. at 558. It is now settled that “a

formulaic recitation of the elements of a cause of action will not do.” Id. at 555; McCleary-Evans,

780 F.3d at 585; Giarratano v. Johnson, 521 F.3d 298, 304 (4th Cir. 2008).

                The complaint need not “forecast evidence sufficient to prove the elements of [a]

claim,” but it must “allege sufficient facts to establish those elements.” Wright v. N. Carolina, 787

F.3d 256, 270 (4th Cir. 2015); Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (internal

quotation marks and citation omitted). Stated another way, the operative pleading need only

contain “[f]actual allegations . . . [sufficient] to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (noting the opening

pleading “does not require ‘detailed factual allegations,’ but it demands more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.”). In sum, the complaint must allege "enough

facts to state a claim to relief that is plausible on its face." Twombly 550 U.S. at 570.

                The decision in Iqbal provides some additional markers concerning the plausibility

requirement:

        A claim has facial plausibility when the plaintiff pleads factual content that allows
        the court to draw the reasonable inference that the defendant is liable for the
        misconduct alleged. The plausibility standard is not akin to a “probability
        requirement,” but it asks for more than a sheer possibility that a defendant has acted
        unlawfully. Where a complaint pleads facts that are “merely consistent with” a
        defendant's liability, it “stops short of the line between possibility and plausibility
        of ‘entitlement to relief. . . .’”



                                                    3
Case 6:18-ap-06000         Doc 16     Filed 03/29/19 Entered 03/29/19 14:48:54                Desc Main
                                      Document     Page 4 of 4


        Determining whether a complaint states a plausible claim for relief will, as the
        Court of Appeals observed, be a context-specific task that requires the reviewing
        court to draw on its judicial experience and common sense. But where the well-
        pleaded facts do not permit the court to infer more than the mere possibility of
        misconduct, the complaint has alleged -- but it has not “show[n]” -- “that the pleader
        is entitled to relief.”

                 In keeping with these principles a court considering a motion to dismiss can
        choose to begin by identifying pleadings that, because they are no more than
        conclusions, are not entitled to the assumption of truth. While legal conclusions
        can provide the framework of a complaint, they must be supported by factual
        allegations. When there are well-pleaded factual allegations, a court should assume
        their veracity and then determine whether they plausibly give rise to an entitlement
        to relief.

Iqbal, 556 U.S. at 678-79 (citations omitted).

                As noted in Iqbal, the Supreme Court has consistently interpreted the Rule 12(b)(6)

standard to require a court to “‘accept as true all of the factual allegations contained in the

complaint . . . .’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citing Twombly, 550 U.S. at 555);

see also South Carolina Dept. of Health and Environmental Control v. Commerce and Industry

Ins. Co., 372 F.3d 245, 255 (4th Cir. 2004) (quoting Franks v. Ross, 313 F.3d 184, 192 (4th Cir.

2002)). The court is additionally required to “draw[] all reasonable . . . inferences from those facts

in the plaintiff's favor . . . .” Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999).


                                                   III.


                Having reviewed the entirety of the parties’ submissions, Ms. Curtiss has minimally

met her burden under Federal Rule of Civil Procedure 12(b)(6), in that she has pled “[f]actual

allegations . . . [sufficient] to raise a right to relief above the speculative level.” Bell Atlantic Corp.

v. Twombly, 550 U.S. 544, 555 (2007). Accordingly,

                 IT IS ORDERED that the Motion to Dismiss be, and is hereby, DENIED. CAC

is given leave to raise its contentions anew at summary judgment.

                                                    4
